Citation Nr: 9906733	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  95-41 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to July 
1944.  This case comes to the Board of Veterans' Appeals 
(Board) from a September 1995 RO decision which found that 
new and material evidence had not been submitted to reopen a 
claim for service connection for bilateral hearing loss (the 
previous final RO denial of an application to reopen the 
claim was in March 1992).  In a February 1997 decision, the 
Board denied the application to reopen the claim.  The 
veteran then appealed to the U.S. Court of Veterans Appeals 
(which has recently been renamed the U.S. Court of Appeals 
for Veterans Claims) (Court).  

In an August 1998 memorandum decision, the Court affirmed the 
February 1997 Board decision.  The veteran then requested 
further review by the Court.  In an October 1998 order, the 
Court withdrew its August 1998 memorandum decision to the 
extent that it addressed the application to reopen the claim 
for service connection for bilateral hearing loss; and the 
Court vacated the February 1997 Board decision and remanded 
the case to the Board.  The basis for the October 1998 Court 
order was a recent decision of the U.S. Court of Appeals for 
the Federal Circuit (Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998)) which overruled prior Court interpretations of what 
constituted "new and material evidence" to reopen a claim, 
and held that the definition of "new and material evidence 
" which is to be followed is that found in 38 C.F.R. 
§ 3.156(a).

Following the October 1998 Court order, the case was returned 
to the Board.  In March 1999, the veteran's attorney 
submitted a brief in support of the veteran's application to 
reopen the claim for service connection for bilateral hearing 
loss.



REMAND

As noted in Hodge and the October 1998 Court order in the 
instant case, the definition of "new and material evidence" 
which must be applied is that set forth in 38 C.F.R. 
§ 3.156(a).  In its September 1995 decision which denied the 
veteran's application to reopen the claim for bilateral 
hearing loss, the RO (as did the Board in its now-vacated 
decision) applied the now-rejected pre-Hodge definition of 
"new and material evidence."  To avoid prejudice to the 
veteran and to accord him full due process, it is the 
judgment of the Board that the case must be remanded to the 
RO for readjudication, under the 38 C.F.R. § 3.156(a) 
definition of "new and material evidence."  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should give the veteran and 
his attorney an opportunity to submit any 
additional evidence in support of the 
application to reopen the claim for 
service connection for bilateral hearing 
loss.

2.  The RO should then readjudicate the 
application to reopen the claim, and in 
so doing it should apply the "new and 
material evidence" definition found in 
38 C.F.R. § 3.156(a).

If the RO reopens the claim for service 
connection for bilateral hearing loss, it 
should then determine if the claim is 
well-grounded; if it is found to be well 
grounded, any indicated development of 
the evidence should be performed as part 
of the duty to assist, and then the claim 
should be reviewed on the merits.  
Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17, 1999); Winters v. West, No. 
97-2180 (U.S. Vet. App. Feb. 17, 1999).

3.  If the RO denies the requested 
benefit, it should provide the veteran 
and his attorney with a supplemental 
statement of the case, and they should be 
given an opportunity to respond, and then 
the case should be returned to the Board.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 3 -


